     Case 1:20-cv-00347-KD-N Document 7 Filed 08/28/20 Page 1 of 1                     PageID #: 32


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

MICHAEL SHANE FLETCHER,                              )
    Petitioner,                                      )
                                                     )
v.                                                   )         CIVIL ACTION 1:20-00347-KD-N
                                                     )
WARDEN NOAH PRICE OLIVER,                            )
    Respondent.                                      )

                                                ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge (Doc.

4) made under 28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing § 2254 Cases in the United

States District Courts, and S.D. Ala. GenLR 72(a)(2)(R), and dated July 21, 2020, is ADOPTED as the

opinion of this Court.

       Accordingly, it is ORDERED that Petitioner Michael Shane Fletcher’s Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2241 dated June 24, 2020 (Doc. 1) is DISMISSED without prejudice

for failure to exhaust, and alternatively, DISMSSED with prejudice as without merit, and that Fletcher

is not entitled to a certificate of appealability in conjunction with to this final adverse order and

accompanying final judgment. Further, the Court certifies that any appeal by Fletcher of this dismissal

would be without merit and therefore not taken in good faith. Thus, Fletcher is not entitled to proceed in

forma pauperis on appeal.

       Final judgment shall issue separately in accordance with this order and Federal Rule of Civil

Procedure 58.

       DONE and ORDERED this the 28th day of August 2020.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
